DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/24/2021 has been entered.

Response to Amendment
This action is in response to the reply dated 03/24/2021.
Claims 1 and 18 have been amended. 
Claims 1-20 are pending in this action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Skiba (WO 2014/178943 A1) [previously cited]. 
Re. claim 1 and 18, Skiba teaches a composite/interlocking bioelectric device comprising a substrate layer comprising two or more biocompatible electrodes (paragraph 0027 - embodiments disclosed include biocompatible electrodes) configured to generate at least one of; 
a uniform low level electric field (LLEF) (paragraph 0022 - embodiments of the device provides a low-level electric field); or a uniform low level electric current (LLEC); and
further comprising an expandable absorbent layer (figure 3, absorbent wound dressing layer 20, as disclosed in paragraph 0081; paragraph 0107 – system can stretch [expandable] with movement of the wound), wherein said substrate further comprises a discontinuous region within the perimeter of the substrate, wherein said discontinuous region extends halfway through the long axis of the substrate (paragraph 037 – discontinuous region can be within the perimeter of a material [substrate]; paragraph 030 - the discontinuous regions can pass halfway through the long axis of the wound management system); and
[claim 18] wherein the perimeter of the device comprises at least one projection (figures 8A-E, embodiments to include anchors protruding/projecting from outer perimeter to affix the system securely, as disclosed in paragraph 047).

Re. claim 2 and 19, Skiba teaches the device as stated above wherein the biocompatible electrodes comprise a first array comprising a pattern of microcells formed from a first conductive material, and a second array comprising a pattern of microcells formed from a second conductive material (paragraph 0003 – a first and second arrays of microcells are formed from a first and second material of conductive solution, respectively).

Re. claim 3, Skiba teaches the device as stated above wherein the first conductive material and the second conductive material comprise the same material (paragraph 0144 – low-level micro-current system comprises alternating silver and zinc dots along with a biocompatible binder (which can include conductive material, as disclosed in paragraph 058) to lock the electrodes).

Re. claim 4 and 20, Skiba teaches the device as stated above wherein the first and second array each comprise a discrete circuit (paragraph 0135 – example study uses discrete matrices of silver and zinc dots).

Re. claim 5, Skiba teaches the device as stated above further comprising a power source (paragraph 041 – electrodes can be connected to an external power source such as a battery).

Re. claim 6, Skiba teaches the device as stated above wherein the first array and the second array spontaneously generate a LLEF (paragraph 043 - the redox reactions can occur spontaneously, creating electrical communication and/or ionic communication between the first and second dissimilar reservoirs in the form of a current field).

Re. claim 7, Skiba teaches the device as stated above wherein the first array and the second array spontaneously generate a LLEC when contacted with an electrolytic solution or with a conductive fluid (paragraph 0087 – first and second electrode design defines at least one pattern of at least one voltaic cell for spontaneously generating at least one electrical current when introduced to an electrolytic solution).

Re. claims 8-10, Skiba teaches the device as stated above wherein the LLEF is between 0.05 and 5 Volts, between 0.1 and 5 Volts, and between 1.0 and 5 Volts (paragraph 0063 – standard potentials between first and second reservoirs can be between 0.5 V to 6 V, and the like).

Re. claims 11, Skiba teaches the device as stated above wherein the substrate comprises a pliable material (paragraph 027 – embodiments include reservoirs on a pliable surface such as absorbent textiles and low adhesives).

Re. claims 12-15, Skiba teaches the device as stated above wherein the uniform LLEC is between 1 and 200 micro-amperes, between 1 and 100 micro-amperes, between 100 and 200 micro-amperes, and between 150 and 200 micro-amperes (paragraph 066 – low level current can range from 1 mA to 200 mA).

Re. claim 16, Skiba teaches the device as stated above further comprising a port (paragraph 028 – embodiments can include a port to access the interior or the material).  

Re. claim 17, Skiba teaches the device as stated above wherein the expandable absorbent layer can, upon exposure to a liquid, expand away from a treatment area (paragraph 0107 – treating a wound can comprise the LLEF or LLEC system to stretch [expand] with movement of the wound and its surrounding area).  

Response to Arguments
Applicant's arguments filed 03/24/2021 have been fully considered but they are not persuasive. 
Applicant argues that Skiba (WO 2014/178943 A1) does not disclose the amendments in claims 1 and 18, drawn to a discontinuous region within the perimeter of the substrate, wherein said discontinuous region extends halfway through the long axis of the substrate. The examiner disagrees with the applicant and discussed above how the new limitations of the discontinuous regions of the substrate are taught using the previously cited Skiba reference of record. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
King (US 2015/0374984 A1) teaches an array of microcells with first and second reservoirs within a substrate to produce LLEF or LLEC. 
Schneider (US 2007/0239212 A1) teaches an array of microcells of first and second reservoirs creating current flows/fields between dissimilar reservoirs. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh-Khoa N. Dinh whose telephone number is (571)272-7041.  The examiner can normally be reached on Mon-Fri 7:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANH-KHOA N DINH/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792